DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (and by dependency claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 (and by dependency claims 5-7) recites the limitation "on a side away from the barrier layer”.  There is insufficient antecedent basis for “the barrier layer” in the claim and there it is unclear as to what element the barrier layer actually refers to.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 108538898, references are made to the corresponding US publication 2019/0341565).
[claim 1] A display panel (fig. 1, fig. 2a-g), comprising: a substrate (200, 100, fig. 1), comprising: a substrate body (200, 100, fig. 1); and a trench (center trench 210 shown in fig. 2a) recessed below a surface body (the remaining surface area of the top side of the substrate (100, 200) outside of the center trench 210) on a side of the substrate and a first thin film transistor (center 300, fig. 1) disposed in the trench.
[claim 2] The display panel of claim 1, further comprising a second thin film transistor (e.g. right 300 in fig. 1) disposed over the surface on the side of the substrate body.
[claim 3] The display panel of claim 2, wherein the first thin film transistor and the thin film transistor are disposed on a same side of the substrate body (both are on the top side of the substrate, 100, 200, fig. 1).
 [claim 8] A method for fabricating a display panel (fig. 2a-g), comprising the steps of: a substrate providing step of providing a substrate comprising a substrate body (100, 200, fig. 2a, [0035]); a substrate etching step of etching the substrate body to form a trench (center trench 210, fig. 2a, [0035]), the trench being recessed below a surface of a side of the substrate body (the remaining surface area of the top side of the substrate (100, 200) outside of the center trench 210); and a thin film transistor 
 [claim 10] The method of fabricating a display panel of claim 8, wherein the thin film transistor fabricating step comprises: a barrier layer fabricating step of fabricating a barrier layer (320, fig. 2b, [0037])  on the bottom and inner sidewalls of the trench and an upper surface of the substrate body; a buffer layer fabricating step of fabricating a buffer layer (340/360, fig. 2b, [0037])  over an upper surface of the barrier layer; and an active layer fabricating step of fabricating an active layer (370 and/or 380, fig. 2b, [0037]) over the buffer layer in the trench and an upper surface of the buffer layer over the substrate body (fig. 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 108538898, references are made to the corresponding US publication 2019/0341565) in view of Li2 (US 2017/0263688)
Li discloses the method of claim 8 and that the recess 210 may be formed by exposing, developing, and etching [0035] but does not expressly the specific processing steps.
Li2 discloses a method making a display panel wherein etching process comprises: a photoresist coating step of coating a layer of photoresist  (4, fig. 9, [0048])  over the layer to be etched (2, fig. 9); an exposure step of performing an exposure process over the upper surface of the photoresist to form a trench (fig. 9-11, [0048]); and a photoresist removal step to remove the photoresist [0048].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Li2’s etching process in Li in order to provide a specific means of carrying out the trench etching process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AMAR MOVVA/Primary Examiner, Art Unit 2898